Citation Nr: 1419241	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-24 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for congestive heart failure with pacemaker and stent, to include as secondary to an acquired psychiatric disorder.

4.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney-at-law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claims.

In August 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a September 2013 Board decision, the claims were remanded for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a January 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Board observes that, in addition to the claimed PTSD, the medical evidence of record also indicates a diagnosis of adjustment disorder with depressed mood.  See the VA examination report dated January 2014.  It is clear that the Veteran is asserting entitlement to service connection for a psychiatric disability or disabilities, however diagnosed.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is not restrained to the disabilities (s)he has listed as a lay person without medical expertise; rather, service connection should be considered for any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, (s)he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The issue on appeal has been restated accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for diabetes mellitus, congestive heart failure, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has PTSD that is causally or etiologically related to his in-service military stressors.


CONCLUSION OF LAW

A psychiatric disorder to include PTSD was incurred in military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes that recent regulatory amendments have changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  Under the recent amendments, lay evidence may establish an alleged stressor where (1) the stressor is related to a veteran's fear of hostile military or terrorist activity; (2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; (3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and (4) there is no clear and convincing evidence to the contrary.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record meets the elements for an award of service connection for a psychiatric disorder to include PTSD.  In his August 2013 personal testimony before the undersigned Veterans Law Judge, the Veteran detailed in-service stressors including routine exposure to injured, dying, and dead soldiers in his military occupational specialty (MOS) as a combat field medic during World War II.  See the September 2013 Board hearing transcript, pg. 4.  He additionally endorsed fear of hostile military activity during his deployment.  Id.

It is undisputed that the Veteran served in Southeast Asia during World War II.  He has contended, and his service personnel records show, that he was a field medic.  To this end, the Board notes that the Veteran's service personnel records additionally show that he was stationed in Guam in July 1944 during the Battle for Guam.  Accordingly, the Board has no reason to disbelieve the Veteran's competent and credible assertions concerning his in-service stressors.  Moreover, the Board finds that the circumstances of the Veteran's military service are consistent with his claimed stressors.

With respect to current diagnosis, there is conflicting medical evidence of record concerning whether the Veteran's psychological symptoms meet the DSM-IV criteria for a diagnosis of PTSD.  See the VA examination reports dated January 2014 and December 2011; the psychological evaluation from Dr. S. dated February 2012; and the evaluation from Dr. J.E. dated March 2012.  Importantly, the Court has also held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Such is the case here.

Crucially, resolving all reasonable doubt in the Veteran's favor, the Board finds the evidence to be at least in equipoise that he has a current diagnosis of PTSD related to his combat/medic experiences during his military service.  Moreover, the evidence of record also demonstrates that the Veteran has been diagnosed as having PTSD, which has causally linked to his claimed stressors.  See the psychological evaluation from Dr. S. dated February 2012.

With regard to the pertinent VA examination reports, the Board notes that the December 2011 VA examiner failed to consider the Veteran's combat medic experience in rendering his negative opinion concerning diagnosis and etiology.  Moreover, the January 2014 VA examiner's findings were based upon a false premise that the Board had previously determined that the Veteran had not been diagnosed with PTSD by a psychiatrist or psychologist.  Although the Board noted, in its September 2013 remand decision, that the March 2012 opinion from Dr. J.E. was not rendered by a psychiatrist or psychologist, no such finding was made concerning the February 2012 evaluation from Dr. S., a psychologist, who determined that the Veteran met the DSM-IV criteria for PTSD based upon his credible military stressors.  To this end, the Board observes that this psychological evaluation from Dr. S. was not of record at the time of the September 2013 remand decision.

In light of the fact that the Veteran was diagnosed as having PTSD during the pendency of his claim, the Board finds that service connection for a psychiatric disorder to include PTSD is warranted.  Accordingly, the Board finds that the Veteran does suffer from PTSD, which has been sufficiently related to his military service.  In sum, when resolving reasonable doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for a psychiatric disorder to include PTSD have been met.  See 38 U.S.C.A. § 5107(b) (West 2002).  Accordingly, service connection for a psychiatric disorder to include PTSD is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is granted.


REMAND

For the reasons expressed below, the Board finds that the remaining claims on appeal must be remanded for further development.

With respect to the congestive heart failure and hypertension claims, the Veteran has asserted that he suffers from congestive heart failure and hypertension, which are proximately caused or aggravated by his psychiatric disability.  See, e.g., the September 2013 Board hearing transcript.  As indicated above, the Board has found that the evidence supports service connection for an acquired psychiatric disability to include PTSD.

VA treatment records confirm an ongoing diagnosis of hypertension.  See the VA problem list dated May 2012.  Private treatment records document a diagnosis of coronary artery disease status-post percutaneous transluminal coronary angioplasty (PTCA) in 1998; pacemaker implantations in 1998 and 2003 are also noted.  See the private treatment records dated February 2011 & the March 2012 report from Dr. J.E. dated March 2012.

Critically, the Veteran has not been afforded a VA examination to address the claimed hypertension and congestive heart failure.  The Board therefore concludes that a VA examination is necessary to whether these currently diagnosed disabilities were caused or aggravated by any service-connected disability.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for a VA examination should therefore be accomplished in order to address these outstanding questions with respect to the Veteran's claimed hypertension and congestive heart failure.

With respect to the diabetes mellitus claim, the Veteran has contended that he suffers from diabetes mellitus, type II, as a result of malnutrition suffered during his active duty service.  See the September 2013 Board hearing transcript, pgs. 17-19.  VA treatment records document an on-going diagnosis of diabetes mellitus, type II.  Moreover, the Board has no reason to disbelieve the Veteran's contentions pertaining to lack of adequate nutrition while serving in a combat theater during World War II.  As the Veteran has not been afforded a VA examination to address the claimed diabetes mellitus, the Board finds that a remand for a VA examination should therefore be accomplished in order to address the outstanding question of etiology with respect to the Veteran's diabetes mellitus.  See 38 C.F.R. § 3.159(c)(4) (2013); see also Colvin, supra.

Additionally, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records dating from December 2013.  All such available documents should be associated with the claims file.

2. Schedule the Veteran for a VA examination(s) with a medical professional(s) of appropriate expertise to determine the nature and etiology of the claimed hypertension, congestive heart failure, and diabetes mellitus.  The claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination(s).  All pertinent symptomatology should be annotated in the examination report(s).  Pertinent testing deemed necessary should be accomplished; the results of any such studies should be included in the examination report(s).

Following review of the claims file and examination of the Veteran, the examiner(s) should indicate whether it is at least as likely as not (50 percent probability ) that the Veteran's diagnosed hypertension, congestive heart failure, and diabetes mellitus had their clinical onset in service or are otherwise related to service.  In rendering an opinion as to the diabetes mellitus, the examiner should specifically address the Veteran's contention that his diabetes mellitus is due to lack of adequate nutrition during his military service.

As to the claimed hypertension and congestive heart failure, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's hypertension and/or congestive heart failure were caused or aggravated (permanently worsened beyond natural progression) by any service-connected disability, to include the service-connected PTSD.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


